                Case 2:20-cr-00086-RAJ Document 49 Filed 10/08/20 Page 1 of 2




1                                                                    The Honorable Richard A. Jones
2
3
4
5
6
                                 UNITED STATES DISTRICT COURT FOR THE
7                                  WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
8
9
10 UNITED STATES OF AMERICA,                           NO. CR20-0086-RAJ
11                                                     ORDER REGARDING
                                       Plaintiff,
                                                       EXCLUDABLE TIME
12
                            v.
13
     JUSTIN ERIN CRITCHELL,
14
                                       Defendant.
15
16
             On October 8, 2020, this Court set a trial date of December 14, 2020, for the above-
17
     referenced action. Dkt. 45. Pursuant to General Order 15-20 and earlier General Orders of
18
     the United States District Court for the Western District of Washington addressing measures
19
     to reduce the spread and health risks from COVID-19, which are incorporated herein by
20
     reference, the Court hereby FINDS as follows:
21
             1. In light of the recommendations made by the Centers for Disease Control and
22
                 Prevention (CDC) and Public Health for Seattle and King County regarding social
23
                 distancing measures required to stop the spread of this disease, it is not possible at
24
                 this time to proceed with a jury trial in the immediate future.
25
             2. Further, as stated in General Order 15-20, limiting the size and frequency of
26
                 gatherings remains critical to preventing serious illness and death from COVID-
27
                 19. The continuing public health situation resulting from the pandemic also limits
28


      ORDER RE: EXCLUDABLE TIME
      United States v. Critchell, CR20-0086-RAJ – 1
               Case 2:20-cr-00086-RAJ Document 49 Filed 10/08/20 Page 2 of 2




 1              the availability and ability of witnesses, counsel, and Court staff to be present in
 2              the courtroom, and the ability to obtain an adequate spectrum of jurors to proceed
 3              with in-person jury trials. For the foreseeable future, it will be possible to proceed
 4              with only one in-person criminal jury trial at a time at each of the district’s two
 5              courthouses. A continuance of the trial date in this case until December 14, 2020,
 6              is therefore necessary to allow the appropriate spacing of trials.
 7          3. As a result, the failure to grant a continuance of the trial date in this case would
 8              likely result in a miscarriage of justice. Pursuant to 18 U.S.C. § 3161(h)(7)(A),
 9              the ends of justice served by continuing the trial in this case outweigh the best
10              interest of the public and the defendant to a speedy trial.
11          IT IS HEREBY ORDERED that the time between October 5, 2020 and the new trial
12 date of December 14, 2020, is excluded in computing the time within which trial must
13 commence because the ends of justice served by granting this continuance outweigh the best
14 interest of the public and the defendant in a speedy trial, 18 U.S.C. § 3161(h)(7)(A). Failure
15 to grant this continuance would likely make trial impossible and result in a miscarriage of
16 justice, and would deny counsel for the defendant and government counsel the reasonable
17 time necessary for effective preparation, taking into account the exercise of due diligence. Id.
18 § 3161(h)(7)(B)(i), (iv).
19          DATED this 8th day of October, 2020.
20
21                                                      A
22                                                      The Honorable Richard A. Jones
23                                                      United States District Judge
24
25
26
27
28


     ORDER RE: EXCLUDABLE TIME
     United States v. Critchell, CR20-0086-RAJ – 2
